Citation Nr: 0115288	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  01-01 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse, for purposes of receiving Department of 
Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:  Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active service from May 1954 to April 1956; 
he died in September 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which determined that the appellant was 
not the veteran's legal surviving spouse.

The appellant is the veteran's former spouse. 


FINDINGS OF FACT

1.  The appellant and the veteran were married in September 
1956, in Oshkosh, Wisconsin, and had 5 children together 
during the marriage.

2.  The veteran and the appellant were divorced some time 
during the 1980's.

3.  The veteran died in September 1989.


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
surviving spouse for purposes of receiving Department of 
Veterans Affairs death benefits.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 101(3), 103(c), 1310, 1318 (West 1991); 
38 C.F.R. §§ 3.1, 3.50, 3.205 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim for VA death 
benefits, as the surviving spouse of the veteran who died in 
September 1989.  

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
reasons and basis for the denial of her claim, as well as the 
regulations applicable to her claim.  The Board has reviewed 
the record and finds that all evidence necessary for an 
equitable disposition of this claim is in the file.  
Moreover, as the outcome of this claim turns on the law, as 
opposed to a weighing of the evidence, a remand in this case 
would serve no useful purpose, and the Board will proceed 
with appellate disposition.

According to the appellant, she and the veteran were married 
for 19 years, and had 5 children together.  However, she 
reports that late in the marriage, she had a nervous break-
down, and separated from the veteran.  Not long after that, 
the appellant indicates that she and the veteran were legally 
divorced.  Following the divorce, the veteran developed liver 
cancer, and the appellant took him back into her home and 
cared for him until his death, in September 1989.

Information in the veteran's claims file reveals that the 
veteran and the appellant were married in September 1956, in 
Oshkosh, Wisconsin.  In a claim filed by the veteran in June 
1987, he indicated that they were divorced in 1980.  In the 
appellant's claim for benefits, she indicated that they were 
divorced in 1984 or 1985.  

According to VA law, when any veteran dies from a service-
connected or compensable disability, the VA shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5.  
Additionally, under limited circumstances, a surviving spouse 
is entitled to benefits in the same manner as if a veteran's 
death was service-connected.  38 U.S.C.A. § 1318.  The term 
"surviving spouse" means a person of the opposite sex whose 
marriage to the veteran met the requirements of 38 C.F.R. 
§ 3.1(j), and who was the spouse of a veteran at the time of 
the veteran's death and:   (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death; and (2) who has not remarried prior to the 
veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50, 
3.55.  A marriage "means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the rights to benefits accrued."  38 C.F.R. § 3.1(j); 
see 38 U.S.C.A. § 103(c).

In the present case, the appellant does not dispute that she 
was legally divorced from the veteran at the time of his 
death.  Nevertheless, she claims that "in [her] heart [she] 
was always his wife."  

According to information in the record, both the appellant 
and the veteran (during his lifetime) indicated that they had 
been divorced.  There is no indication that the parties 
remarried prior to the veteran's death, and the appellant 
does not contend otherwise.  Moreover, the appellant does not 
contend that she attempted to establish a common law marriage 
with the veteran after their divorce.  Rather, the evidence 
indicates that the parties were divorced, and sometime after 
the divorce the appellant cared for the veteran prior to his 
death. 

It is clear from the record that the parties divorced prior 
to the veteran's death.  The Board cannot ignore the fact 
that the parties were divorced, despite the appellant's 
contentions that she felt like she was always the veteran's 
wife.  As such, the appellant does not meet the definition of 
a "surviving spouse" under VA law, see 38 U.S.C.A. § 101(3) 
and 38 C.F.R. § 3.50, and there is no legal basis for 
entitlement to VA death benefits.  See 38 U.S.C.A. § 1310(a); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law).  


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for purposes of receiving VA death benefits, 
and the claim is denied.  



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals



 

